Citation Nr: 1526857	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for generalized anxiety disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel




INTRODUCTION

The Veteran had active service from April 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which declined to reopen the Veteran's claim for service connection for generalized anxiety disorder.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As discussed below, the Veteran's claim is being reopened.  However, the issue of entitlement to service connection for generalized anxiety disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2008 rating decision that denied service connection for generalized anxiety disorder.

2.  Evidence received since the July 2008 rating decision raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The July 2008 rating decision that denied the claim of entitlement to service connection for generalized anxiety disorder is a final and binding determination based on the evidence then of record, but there is new and material evidence since that decision to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the issue being decided on appeal.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because any such error ultimately amounts to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Although the RO reopened the claim in an October 2013 statement of the case (SOC), the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence means evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The U.S. Court of Appeals for Veterans Claims (Court) has found that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold," and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The Veteran's claim for service connection was previously denied in July 2008 on the basis that the evidence then of record did not establish that the psychiatric condition was incurred in service, or that the currently diagnosed condition was otherwise related to service.

Since that prior decision, however, additional evidence has been received.  VA records dated March 2009 indicate that incidents in service reported by the Veteran, including being stranded on an airplane wing high above the ground and being confined in a wheel well when his arm got caught, have had a continuous impact on the Veteran and exacerbated his anxiety and panic symptoms.  Additional records from 2012 indicate it is more likely than not that the Veteran's panic disorder and anxiety are directly related to these reported incidents in service.  This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  Moreover, it is material, as it relates to an element of his claim that was not previously established, namely, whether the Veteran's current condition is related to service.  When viewed with the previous evidence of record, these new records raise a reasonable possibility of substantiating this claim.

For these reasons and bases, this claim is reopened. However, further development is warranted prior to readjudicating this claim on its underlying merits.


ORDER

The claim for service connection for generalized anxiety disorder is reopened; the appeal is granted to this extent only.


REMAND

As noted above, additional development is necessary prior to adjudicating the Veteran's claim on the merits.

VA treatment records, including those dated May 2008, make references to the Veteran's claim for benefits from the Social Security Administration (SSA).  SSA records may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records that are potentially relevant, VA must try and obtain the records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding SSA records, including a copy of any decision awarding disability benefits, as well as the medical records relied on or considered in the determination.

2.  After obtaining any outstanding SSA records, conduct any additional development that may be warranted based on the evidence contained therein or in additional evidence submitted by the Veteran.  Then, readjudicate the claim for service connection for generalized anxiety disorder in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


